McAdam, Ch. J.
An insurer may prescribe any conditions to his undertaking he pleases. The condition that no action upon the policy shall be sustained, unless commenced within a certain period, stands upon the same grounds as other conditions precedent, and is valid (May on Insurance, § 478 and cases cited). This action, not having been brought within the prescribed time (there being no waiver of the condition) is not maintainable (14 N. Y. 253; 30 Id. 546, 136; 72 Id. 500; 78 Id. 462).
It follows that the defendant is entitled to judgment.